PER CURIAM.
Defango was convicted on two counts of an indictment charging him with unlawful sales of narcotics to David H. Gindy. Adherence to the rule that requires definiteness in assignment of error would preclude a review of the points upon which he reEes for a reversal of the judgment; hut we have considered them as if presented, and wiE briefly state our conclusions.
The first goes to the evidence, with respect to which we can only determine whether it was legally sufficient to justify the submission of the case to the jury. On that point We have no doubt, and this regardless of the asserted entrapment, which has no color of support in the proof, and indeed could not be true under defendant’s theory of the case, that he had nothing .to do with either sale.
The objections here made to the charge are wholly lacking in merit, and must also be denied, because not made in the court below. The excluded evidence of which complaint is made consisted of statements of police officers to the effect that on other occasions the accused had refused to commit crimes similar to_ those with which he was charged. These witnesses were permitted to testify to the general reputation of the accused, but clearly they should not have been permitted to say that they had endeavored to entrap him into the commission of other offenses against the Narcotic Act and he had refused to commit them.
Judgment is affirmed.